Citation Nr: 0913727	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  03-33 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to 
November 1987 and from December 1990 to July 1991, with 
additional reserve service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The Veteran testified before the undersigned Veterans Law 
Judge at a March 2009 hearing conducted via videoconference.  
A transcript of the hearing is of record.

This case was brought before the Board in October 2005, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in 
the development of his claim.  The case is once again before 
the Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
by the Board in October 2005.  Specifically, the AOJ was 
instructed to provide the Veteran with a VA examination, 
attempt to obtain records from the Veteran's National Guard 
units, and attempt to verify his alleged stressors through 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUS), now the Army Joint Services Records Research 
Center (JSRRC).  As discussed in the Board's October 2005 
remand, the Veteran has reported having experienced stressors 
associated with his becoming separated from his unit in the 
Persian Gulf for a period of approximately 12 days, beginning 
on or about February 22, 1991.  He has indicated that, upon 
his return, a superior told him he had been listed as either 
MIA or KIA, and was required to prepare a statement of the 
events that transpired during the course of his absence.  

The Board notes that, subsequent to the October 2005 remand, 
no attempt was made to verify the Veteran's alleged 
stressors.  A remand by the Board confers on the appellant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Id.  As such, 
another remand, with ensuing delay, is unfortunately 
required.

Accordingly, the case is REMANDED for the following action:

1.	Provide the Army Joint Services Records 
Research Center (JSRRC), formerly the U.S. 
Armed Services Center for Research of Unit 
Records (USASCRUS), with a description of 
the alleged stressors identified by the 
Veteran.  Request that JSRRC provide any 
available information which would serve to 
corroborate the Veteran's alleged in-
service stressors, to include any 
information regarding the Veteran's 
assertion that he was absent from his unit 
for approximately 12 days beginning on or 
about February 22, 1991, and that he 
prepared an official statement immediately 
thereafter detailing the events that had 
occurred during the course of his absence.  
The response(s) received and any evidence 
obtained should be associated with the 
claims file.

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




